Quinn, Judge
(dissenting):
In United States v Volante, 4 USCMA 689, 691-692, 16 CMR 263, 265-266 (1954), we pointed out that “not every search made by persons in the military service” can be attributed to the Government so as to make the search subject to the constitutional prohibition against unreasonable search and seizure. We held that a search of the accused’s locker by fellow exchange personnel senior in rank to the accused did not constitute Government action. My view of the evidence in this case convinces me that Sergeant Denningham’s position at the U-Tapao Terminal was not such as to charge the Government with responsibility for his conduct in touching the accused’s bag. See Clayton v United States, 413 F2d 297 (9th Cir 1969), cert denied, 399 US 911, 26 L Ed 2d 565, 90 S Ct 2204 (1970).
When Sergeant Glenn of the security police squardron was informed by Denningham about what he learned of the accused’s luggage and travel, Glenn could not reasonably be expected to shrug his shoulders and wait. On the contrary, common sense and sound police practice demanded that he do something. Adams v Williams, 407 US 143, 32 L Ed 2d 612, 92 S Ct 1921 (1972).
*208Terry v Ohio, 892 US 1, 20 L Ed 2d 889, 88 S Ct 1868 (1968), postulates that in such instances a balance must be struck between the constitutional sanctity of the individual’s person and effects, and the imperatives of police investigation to prevent crime and apprehend criminals. The Court stressed that “a police officer may in appropriate circumstances and in an appropriate manner approach a person for purposes of investigating possibly criminal behavior even though there is no probable cause to make an arrest.” 392 US at 22. It sustained a pat-down . of the defendant’s person for weapons as a reasonable measure in the circumstances of the case. Cf. Sibron v New York, 392 US 40, 20 L Ed 2d 917, 88 S Ct 1889 (1968). Here, Sergeant Glenn may not have had probable cause to arrest the accused for possession of marihuana on the basis of Denningham’s report, but he had enough information to require him immediately to investigate. I believe the action he took was eminently reasonable and appropriate, and was as limited an intrusion into the accused’s privacy as the circumstances allowed. He walked by the bags with a dog trained to detect marihuana. Terrell v State, 3 Md App 340, 239 A2d 128 (1968). See also United States v Ponder, 45 CMR 428, 433-435 (AFCMR 1972). When the dog confirmed Den-ningham’s report, there was, in my judgment, probable cause to arrest the accused, and make a full, visual examination of the bag. I conclude, therefore, that the balance between individual privacy and sound police work was properly struck in this case. I would uphold the trial judge’s ruling admitting the results of the search in evidence, and affirm the decision of the Court of Military Review.